Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1, to clear up a lack of antecedent issue, use consistent claim language, and grammar punctuation, delete and replace as follows:
1. A utility-scale PV array comprising:
several PV modules on or contacting native topography or a smoothed or substantially flat portion of the ground in an array;
1 to 100 PV modules; 
a maximum of 30 corner leading-edge units; and
a perimeter leading edge that comprises a leading-edge unit adapted to direct wind and water across the array; 
wherein the leading-edge unit comprises an upper side, a horizontal portion, and an angled portion;
wherein the leading-edge unit further comprises a module alignment hole and a bonding hole; 
wherein a connecting cable passes through the module alignment hole and the 1 to 100 PV modules; and
wherein the perimeter leading edge comprises more than one leading-edge unit. 


Allowable Subject Matter
Claims 1 and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose the accumulative limitations of the independent claims. Specifically, the prior art does not disclose wherein the perimeter leading edge comprises more than one leading- edge unit the leading-edge unit comprises an upper side, a horizontal portion, and an angled portion the leading-edge unit further comprises a module alignment hole and a bonding hole wherein a connecting cable passes through the module alignment hole. 
Further, the prior art does not disclose a leading-edge unit adapted to direct wind and water across the array wherein the perimeter leading edge comprises more than one leading- edge unit the leadinq-edqe unit comprises a thick flange; a front edge; a vertical wall; an inclined surface; and a back edge the leading-edge unit comprises a capped leading-edge base and a cap, the cap comprises a tongue, [[and ]]the capped leading-edge base comprises a longitudinal slot, and the tongue is disposed in the slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721